 


109 HR 2947 IH: Teen Dating Violence Education Act of 2005
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2947 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to authorize the use of funds for the inclusion in domestic violence education programs of information on legal rights available to teenage victims of dating violence. 
 
 
1.Short titleThis Act may be cited as the Teen Dating Violence Education Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Girls and women between the ages of 16 and 24 are the most vulnerable to domestic violence, experiencing the highest per capita rates of non-fatal intimate partner violence. 
(2)One third of teens report experiencing some kind of abuse in their romantic relationships, including verbal and emotional abuse. 
(3)Approximately 1 in 5 adolescent girls report being physically or sexually hurt by a dating partner. 
(4)Forty percent of teenage girls ages 14 to 17 report knowing someone their age who has been hit or beaten by a boyfriend. 
(5)Twenty-six percent of girls in grades 9 to 12 have been the victim of physical abuse, sexual abuse, or date rape. 
(6)Teenagers who are the victims of dating violence often do not know the legal actions they can take to put an end to the violence they are experiencing. These teenagers often do not inquire into legal actions they can take because of the perceived stigma of dating violence. 
3.Inclusion in domestic violence education programs of information on legal rights available to teenage victims of dating violenceParagraph (2) of section 5571(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275(c)) is amended— 
(1)by striking and are designed and inserting , are designed; and 
(2)by inserting , and include information specific to the State involved regarding the legal rights available to teenage victims of dating violence before the period.  
 
